Citation Nr: 9900224	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  95-19 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for polyarthritis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for defective vision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to July 
1952, and from January 1954 to April 1968.  This appeal 
arises from a May 1994 rating decision of the Department of 
Veterans Affairs (VA), St. Petersburg, Florida, regional 
office (RO).  

In April 1997, the Board of Veterans Appeals (Board) 
remanded the claim for additional development.  Subsequently, 
a July 1998 rating action continued the prior denials.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has submitted new and material 
evidence to reopen his previously denied claims for service 
connection for polyarthritis and defective vision.  His 
representative requests that all reasonable doubt be resolved 
in the veteran's favor. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the veteran has not 
submitted new and material to reopen the claim for service 
connection for polyarthritis; and that new and material 
evidence has been submitted to reopen the claim for service 
connection for defective vision.




FINDINGS OF FACT

1.  In October 1980, a rating decision denied service 
connection for degenerative changes of the dorsal spine and 
both knees because arthritis was not shown to have been 
present during service or for a number of years following 
final separation from service; after issuance of a statement 
of the case, the veteran did not timely perfect his appeal.

2.  The evidence submitted since the October 1980 rating does 
not provide a competent nexus between the veterans current 
polyarthritis and his military service.

3.  The RO denied service connection for defective vision in 
October 1980 on the grounds that the diplopia noted in 
service was acute and transitory and there was no current 
evidence of diplopia.  Following issuance of a statement of 
the case, the veteran did not timely perfect his appeal.  

4.  Evidence showing a postservice diagnosis of diplopia has 
been received since the ROs October 1980 rating decision.


CONCLUSIONS OF LAW

1.  A regional office rating decision in October 1980 denied 
service connection for degenerative changes of the spine and 
both knees; new and material evidence has not been submitted, 
and the veterans claim for service connection for 
polyarthritis has not been reopened.  38 U.S.C.A. §§ 1110, 
1131, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 3.303, 
3.304 (1998).

2.  Evidence received since the RO denied service connection 
for defective vision in October 1980 is new and material and 
the veterans claim for service connection for that benefit 
has been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  Service connection for arthritis may be 
granted if the disability is manifested to a degree of 10 
percent or more within one year from the date of final 
separation from service.  38 U.S.C.A. § 1112 (West 1991); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (1998).

Polyarthritis- New and Material Evidence

Service connection for degenerative changes of the dorsal 
spine and both knees was denied by rating decision dated in 
October 1980.  After issuance of a statement of the case, the 
veteran did not timely perfect his appeal.  To reopen a 
denied claim that is final, a veteran must submit new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  Evidence is considered new when it 
was not of record at the time of the last final denial and is 
not merely cumulative of other evidence on record.  Even if 
evidence is new, such additional evidence must also be 
material.  Material evidence is that evidence which is 
relevant and probative to the issue at hand.  Evans v. Brown, 
9 Vet. App. 273 (1996); Mintz v. Brown, 6 Vet. App. 277 
(1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Section 
3.156(a) requires also that the new evidence be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(1998).  See also Hodge v. West, 155 F3d. 1356 (Fed. Cir. 
1998).  

Determining what the issue at hand in a case is depends 
on the evidence that was before the RO when it last denied 
the claim on the merits and the reasons for its denial.  See 
Colvin, 1 Vet. App. at 174 (Material evidence is relevant to 
and probative of the issue at hand).  In this case, the 
record before the rating board consisted essentially of the 
veterans service medical records, which showed no findings 
related to arthritis of any joint, and a VA examination dated 
in July 1980, which noted minimal degenerative hypertrophic 
changes of the articular aspect of both patellae and the 
dorsal spine.  Thus, service connection for degenerative 
changes of the knees and spine was denied in 1980 because the 
condition was not shown in service or for many years 
following the veterans separation from his final period of 
service in 1968.  The Board will now proceed to determine 
whether the evidence submitted in support of the veterans 
claim is new and material to reopen the previously denied 
claim.

Relevant evidence added to the record since the 1980 decision 
consists of:  additional service medical records which show 
recurrent upper back pain, from whiplash injury in 1958 and 
subsequent injury in jump school, but no complications or 
sequelae, and no findings of arthritis; and a September 1993 
VA examination which showed arthritis and osteopenia of the 
cervical spine and both knees.

A current diagnosis of arthritis of the spine and knees was 
of record at the time of the previous denial.  The new 
evidence does not serve to show that arthritis was present 
during service or within the first postservice year, or to 
relate the current arthritis to the veterans periods of 
service.  Since this evidence is not probative of the issue 
at hand regarding a nexus with military service, it is not 
material.  Service connection requires not only a current 
disability, but also a nexus between such a disability and a 
disease, injury or other incident of service, and this has 
not been shown.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran has also submitted written statements to the 
effect that his arthritis is related to his periods of 
service.  The Board has considered these statements; however, 
without supporting medical evidence, the lay statements are 
not competent to establish medical diagnoses or causation and 
are therefore not material.  Espiritu v. Derwinski, 2 Vet. 
App. 494 (1992).  

While the veteran has submitted various items of evidence 
since the October 1980 rating decision, not every piece of 
evidence, even if relevant and probative, will justify the 
reopening of a case based on new and material evidence.  The 
evidence must be so significant that it must be considered 
in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).  The basis for the prior denial 
has not been changed by the evidence received since October 
1980.  The evidence added to the record does not demonstrate 
that arthritis of the spine and knees began during service or 
became manifest during the first postservice year, or was a 
result of any incident of service.  Therefore, the Board 
finds that new and material evidence has not been submitted 
and the veterans petition to reopen his claim for service 
connection for polyarthritis is denied.

Where new and material evidence has not been submitted, VA 
does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim, but VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  Graves 
v. Brown, 8 Vet. App. 522 (1996).  The Board finds that the 
RO fulfilled this obligation by informing him that the 
evidence does not show that polyarthritis was present in 
service or resulted from an incident of service. 

Defective Vision

The Board notes that service medical records cited in the 
October 1980 rating decision apparently contained findings of 
diplopia in January 1968 following a cerebral concussion.  
Those service medical records are not currently associated 
with the claims folder.  Pursuant to the Boards remand, 
additional service medical records were obtained; however 
these did not include records from 1968.  The RO has 
determined that no other records are available.  For the 
purposes of the current appeal, the Board will assume the 
veracity of the information cited in the October 1980 rating 
decision.  

When the claim for service connection for defective vision 
was previously denied in October 1980, there was no showing 
that the veteran had a current diagnosis of diplopia.  This 
was the basis for the denial, or the issue at hand.  See 
Evans v. Brown, 9 Vet. App. 273, 284 (1996).  To be new and 
material, the evidence would have to show that the veteran 
currently has such a diagnosis.  38 C.F.R. § 3.303 (1998).  

The evidence added to the record since October 1980 includes 
a VA examination report dated in July 1987, which shows a 
diagnosis of residual diplopia from a cerebral concussion 
sustained in service.  A November 1988 treatment record shows 
complaints of blurred vision.  There are no current VA 
ophthalmologic examinations of record.

The medical evidence received since the previous denial 
demonstrates that the veteran may currently have chronic 
diplopia.  The veteran has alleged that this condition had 
its onset during service.  The ROs denial of service 
connection in 1980 was based on the position that there was 
no diagnosis of diplopia following service.  Because the 
record did not previously contain a diagnosis of diplopia, 
the medical records showing the postservice diagnosis are 
deemed to be new and material, as those records combined with 
the inservice findings, are of such significance, that the 
record as a whole must be considered in order to fairly 
decide the merits of the appellants claim.  Accordingly, the 
Board concludes that the veteran's claim for service 
connection for defective vision is reopened.


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for polyarthritis, that 
benefit is denied.

New and material evidence has been submitted and the 
veterans claim for service connection for defective vision 
has been reopened.


REMAND

In light of the above reopening of the claim for service 
connection for defective vision, the RO must consider the 
veterans claim for that benefit on the merits, as opposed to 
considering whether the claim has been reopened.  In this 
regard, the Board notes that a current VA ophthalmologic 
examination should be conducted to determine whether the 
veteran currently has diplopia or any other vision defect, 
and, if so, whether it is related to the 1968 inservice 
findings as reported on the October 1980 rating decision.

In view of the foregoing, the claim is remanded to the RO for 
the following development:

1.  The RO should schedule the veteran 
for a special VA ophthalmologic 
examination to determine the nature and 
extent of any visual impairment he may 
have, to include diplopia.  The 
examination report should contain 
detailed accounts of all pathology found 
to be present.  All necessary special 
studies or tests should be accomplished.  
The entire claims folder and a copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should comment 
on the relationship between any visual 
impairment found to be present and the 
findings of diplopia in service in 
January 1968 as reported on the ROs 
October 1980 rating decision.  The report 
of examination should include a complete 
rationale for the conclusions reached.

2.  The RO should review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If the requested 
examination does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

3.  Following the above, the RO should 
adjudicate the claim for service 
connection for defective vision on its 
merits, and, if the result is not 
favorable to the appellant, provide him 
with a Supplemental Statement of the Case 
containing the law and regulations 
pertinent to his claim.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
